As filed with the Securities and Exchange Commission on March 23, 2016 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Park Sterling Corporation (Exact name of registrant as specified in its charter) North Carolina 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina 28204 27-4107242 (State or other jurisdiction of incorporation or organization) (Address of Principal Executive Offices) (I.R.S. Employer Identification No.) Park Sterling Corporation 2010 Stock Incentive Plan (Full title of the plan) James C. Cherry Chief Executive Officer Park Sterling Corporation 1043 E. Morehead Street, Suite 201 Charlotte, North Carolina 28204 (Name and address of agent for service) (704) 716-2134 (Telephone number, including area code, of agent for service) Copies to: P. Christian Scheurer McGuireWoods LLP 201 North Tryon Street Charlotte, North Carolina 28202 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock, $1.00 par value per share 184,789 shares $6.55 (2) Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), this Registration Statement also covers any additional shares of Common Stock that may become issuable under the Plan to prevent dilution by reason of any stock dividend, stock split or other similar transaction. Determined on the basis of the average of the high and low prices of the Common Stock reported on The NASDAQ Global Select Market on March 21, 2016 in accordance with Rule 457(c) under the Securities Act, solely for the purpose of calculating the registration fee pursuant to Rule 457(h) under the Securities Act. EXPLANATORY NOTE On January 1, 2016, First Capital Bancorp, Inc. (“ First Capital ”) merged with and into Park Sterling Corporation (the “ Registrant ”). This Registration Statement on Form S-8 is filed by the Registrant relating to 184,789 shares of its common stock, par value $1.00 per share (the “ Common Stock ”), issuable to eligible employees of the Registrant(in accordance with the rules and regulations of NASDAQ) pursuant to awards that may be issued by the Registrant under the First Capital Bancorp, Inc. 2010 Stock Incentive Plan (renamed the Park Sterling Corporation 2010 Stock Incentive Plan or the “ Plan ”) assumed by the Registrant. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The documents containing the information specified in Part I of Form S-8 will be sent or given to participating individuals as specified by Rule 428(b)(1) of the Securities Act of 1933, as amended (the “ Securities Act ”). These document(s) and the documents incorporated by reference herein pursuant to Item 3 of Part II hereof, taken together, constitute a prospectus (the “ Prospectus ”) that meets the requirements of Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following documents filed by the Registrant with the Securities and Exchange Commission (the “
